  Case 5:20-cv-00879-FLA-JEM Document 45 Filed 04/15/21 Page 1 of 1 Page ID #:553

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        EDCV 20-0879-FLA (JEM)                                    Date     April 15, 2021
 Title           Kerri Hand v. Annette Jones, et al.




 Present: The Honorable            John E. McDermott, United States Magistrate Judge
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

       On February 25, 2021, the Court issued an Order granting in part and denying in part
Defendants’ Motion to Dismiss (“Dismissal Order”), in which all claims in the Second Amended
Complaint were dismissed and Plaintiff was granted leave to amend certain claims and file a
Third Amended Complaint (“TAC”) within thirty days.

       To date, Plaintiff has failed to file a TAC or otherwise communicate with the Court
regarding her failure to do so.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action should not be
dismissed for failure to prosecute and/or failure to comply with a Court order based on
Plaintiff’s failure to file a TAC. Plaintiff shall file a written response to this Order to Show
Cause no later than April 29, 2021. Cause may be shown if Plaintiff files a TAC by this
deadline. Plaintiff is reminded that any TAC must be consistent with the Dismissal Order.

       Failure to respond to this Order to Show Cause will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with a Court order.



cc: Parties


                                                                                            :
                                                    Initials of Preparer                  slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                 Page 1 of 1
